Case 2:21-cv-00031-BJR Document 11-2 Filed 01/12/21 Page 1 of 4




                   EXHIBIT B
    Case 2:21-cv-00031-BJR Document 11-2 Filed 01/12/21 Page 2 of 4




                          Community Guidelines

                                 12/04/2020

Our Guidelines govern your relationship with Parler, your use of Parler, as
 well as your access to our services and products. By accessing Parler, you
 agree to these terms. These Guidelines are designed to enable productive,
polite discourse among people with differing interests, life experiences, and
                                 viewpoints.

     Our goal is to provide all community members with a welcoming,
  nonpartisan Public Square. While the First Amendment does not apply to
 private companies such as Parler, our mission is to create a social platform
   in the spirit of the First Amendment to the United States Constitution.

We prefer that removing community members or member-provided content
be kept to the absolute minimum. We prefer to leave decisions about what is
seen and who is heard to each individual. In no case will Parler decide what
 will content be removed or filtered, or whose account will be removed, on
   the basis of the opinion expressed within the content at issue. Parler’s
     policies are, to use a well-known concept in First Amendment law,
                               viewpoint-neutral.

We do not curate your feed; we do not pretend to be qualified to do so. We
  believe only you are qualified to curate your feed, and so we give you the
   tools you need to do it yourself. To that end, Parler offers a number of
 features—including the ability to mute or block other members, or to mute
  or block all comments containing terms of the member’s choice—and we
encourage you to use these tools whenever the content you would rather not
         encounter here, is not otherwise addressed by what follows.

At Parler, we’re committed to continuous improvement toward fulfilling our
    mission. Accordingly, these Guidelines are subject to modification,
                    unilaterally by Parler, at any time.

                                Principle #1:

  Parler will not knowingly allow itself to be used as a tool for crime, civil
torts, or other unlawful acts. We will remove reported member content that a
  reasonable and objective observer would believe constitutes or evidences
   Case 2:21-cv-00031-BJR Document 11-2 Filed 01/12/21 Page 3 of 4




 such activity. We may also remove the accounts of members who use our
                          platform in this way.

   Sometimes the law properly requires us to exclude content from our
 platform once it is reported to us or to our Community Jury—content we
 would make it a priority to exclude anyway. Obvious examples include:
  child sexual abuse material, content posted by or on behalf of terrorist
                 organizations, intellectual property theft.

However, even when the law may not require us to flag or remove reported
 content, or to ban a member, we will nonetheless do so when we deem it
   necessary to prevent our services from being used by someone in the
 commission of a crime or civil tort—particularly when these are likely to
 interfere with our mission of providing a welcoming, nonpartisan Public
   Square. Examples include criminal solicitation, fraud, and nuisance.

   Finally, while Parler allows the posting of some “Not Safe For Work”
  content, we provide a double-filter system to help ensure this content is
      viewed neither by minors nor by those who choose not to see it.

                                Principle #2:

    Posting spam and using bots are nuisances and are not conducive to
 productive and polite discourse. In addition, it is unjust to our Influencers
and creators, who have put time and effort into building their following and
goodwill, and who deserve unfettered enjoyment of the effects of their hard
 work. The use of our mute and block features, by individual users, is often
   adequate to address problems with spam. But whenever it is not, and
   particularly when the behavior negatively affects the ability of those
participating in our Influencer Network to monetize themselves, Parler will
           remove accounts of those who engage in this behavior.

  A detailed discussion of the types of actions encompassed by these two
principles is available here: https://legal.parler.com/documents/Elaboration-
                               on-Guidelines.pdf
 Case 2:21-cv-00031-BJR Document 11-2 Filed 01/12/21 Page 4 of 4




                        Reporting Violations

Parler relies upon its community members to report violations of these
            Guidelines. Read more about how it works here:
     https://legal.parler.com/documents/Parler-Community-Jury.pdf

                   Last Updated: December 4, 2020
